Title: To George Washington from Major General William Heath, 18 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]August 18th 1779
        
        It has for some time past been reported that numbers of women frequent going to and comeing from the Enemy at Ver Planks Point by which intelligence undoubtedly can be communicated to any part of the Country—I take the liberty to enclose a letter which I received from Genl Nixon the last evening and request your Excellencys direction in this and other like instances—The women are yet detaind but it is difficult to determine how to conduct with this sort of People—I am informed that Colo. Webster at first objected to this sort of intercourse but that upon the representation of Colo. Robinson that many of his Soldiers had wives and relations in the vicinity who would wish to come in it was granted any mode that your excellency may think fit to adopt I will endeavour to have effectually carried into execution.
        I forward two Deserters from Ver Planks Point who came in the last evening. I have the Honor to be with the greatest Respect Your Excellencys Most Obedient Servant
        
          W. Heath
        
      